—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered December 21, 1994, convicting defendant, after a jury trial, of assault in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, 7V2 to 15 years, and 3V2 to 7 years, respectively, unanimously affirmed.
As we have repeatedly held under virtually identical facts (People v Cabeza, 240 AD2d 220, lv denied 90 NY2d 891; People v Rivera, 238 AD2d 152, lv denied 90 NY2d 897; People v Mays, 232 AD2d 332, lv denied 89 NY2d 926), defendant’s unpreserved claim regarding the court’s use of assistance in the reading of its final charge to the jury is subject to normal preservation requirements and meritless in any event. The record is clear that the charge was delivered at the direction and under the supervision of the court. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Tom, JJ.